CASH COLLATERAL AGREEMENT CASH COLLATERAL AGREEMENT dated as of February 14, 2008 (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”) among each of MORRIS GAD, an individual residing at 592 5th Avenue, New York, New York, 10036 (“Pledgor”), PNC BANK, NATIONAL ASSOCIATION, a national banking association, as depository institution (the “Bank”) and PNC BANK, NATIONAL ASSOCIATION, a national banking association as agent for the Lenders (as defined below) party to the Loan Agreement referred to below (in such capacity, “Agent”). WHEREAS, reference is made to the Revolving Credit, Term Loan and Security Agreement dated as of February 14, 2008 (as amended, modified, supplemented and/or restated from time to time, the “Loan
